Landis, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the above enumerated appeal consists of steel wire rods exported from Japan on or about June 9, 1966, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session), is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, was the invoice unit price of $137.25 per metric ton less a proportionate share of the invoiced ocean freight of $3,055.10.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
*680Accepting this stipulation as a statement of facts, I find and hold that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for determining value of the steel wire rods described on the invoice of the entry in this appeal for reappraisement and that such value is the invoice unit price of $137.25 per metric ton, less a proportionate share of the invoiced ocean freight of $3,055.10.
Judgment will be entered accordingly.